1

2

3

4                          IN THE UNITED STATES DISTRICT COURT
5                        FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                         Case No.: 1:12-CR-00135-001 LJO
8                         Plaintiff,                    ORDER OF RELEASE
9          v.
10    THEODORE WILLIAMS,
11                        Defendant.
12

13         The above-named defendant having been sentenced on December 10, 2018, to Time
14
     Served,
15
           The defendant shall be released forthwith.
16
           A certified Judgment and Commitment order to follow.
17

18
     IT IS SO ORDERED.
19

20      Dated:   December 10, 2018                         /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28
